Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 1/15/2021.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergang et al. (WO 2016/036390 in IDS) in view of Shiba et al. (US 2013/0189708).
Regarding claim 1, Ergang teaches a method for treating water comprising diverting/sampling a portion of process water containing phosphate, passing the process water into a phosphate analyzer, and determining the phosphate concentration ([0032] and [0090]-[0096]). 
It is noted that the means for sampling, passing the sample to the analyzer, and the analyzer would be in fluid communication with one another else the respective steps in the method would not happen.  It is further noted that Fig. 3 and [0090]-[0092] of Ergang discussing an automated system would further support said position.
Ergang fails to teach diluting the process water prior to analyzing and determining phosphate concentration of the process water based upon the ratio of 
It is Examiner’s position that making Ergang in view of Shiba automated would result in the various elements being in fluid communication with one another as both teach automating the system to perform said method (Ergang [0090]-[0092] and Shiba [0090]-[0095]). 
Regarding claims 2-4, Ergang teaches that the amount of phosphate control additive (sodium aluminate or aluminum sulfate [0073]) is calculated and injected into the process water based upon the phosphate concentration ([0090]-[0096]).
Regarding claims 8-9, Ergang teaches that the treated water is passed through a filter ([0078]).  It is noted that while Ergang does not explicitly teach the filtration happens on water with a phosphate concentration below a certain threshold, it is submitted that such a concentration is the direct effect of optimizing the amount of phosphate control additive.  As such, Ergang either teaches said filtering a certain concentration step, or it would have been obvious as it is merely optimizing the amount of phosphate control additive injected prior to filtering (Generally, differences in concentration or temperature will not support the patentability of subject matter In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergang et al. (WO 2016/036390 in IDS) in view of Shiba et al. (US 2013/0189708) as applied to claim 2-4 above, and further in view of Field et al. (US 4,043,910).
Regarding claim 5, Ergang teaches that the phosphate control agent can be aluminum sulfate but fails to teach that the phosphate control agent is ferric chloride.  Field teaches that in the area of phosphate control agents, aluminum sulfate and ferric chloride would considered equivalents (claim 1).  As such, one skilled in the art would have found it obvious to provide ferric chloride instead of or with aluminum sulfate as it is a known equivalent in the art and one skilled in the art would have a reasonable expectation of success in doing so. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergang et al. (WO 2016/036390 in IDS) in view of Shiba et al. (US 2013/0189708) as applied to claim1 above, and further in view of Ledwell et al. (US 2016/0272519).
Regarding claim 6, Ergang teaches that the amount of phosphate control agent is modified based upon the concentration of phosphate. As such, one skilled in the art would expect that some sort of flow rate device would be inherent as the amount added would be dependent on the amount being treated.  Therefore, one skilled in the art would expect a flow meter to be included even if not explicitly stated.  However, as a flow meter for the dilute water or the process water is never explicitly stated and flow could be estimated, one could argue that a flow meter is not inherent. Ledwell teaches that in treating streams that contain phosphate, flow meters are provided in order to accurately know the respective flows and optimize the process accordingly ([0143]).  Thus, it would have been obvious to provide a flow meter in order to know the amount of fluid being treated and optimize the phosphate control additive accordingly. 
Regarding claim 7, while an oval gear flow meter is never stated, one skilled in the art would have found that any flow meter at the time of invention, including an oval flow meter, would have been obvious as it is merely selecting a known material/flow material based upon its suitability for its intended use (measuring flow) (The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

Claim 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergang et al. (WO 2016/036390 in IDS) in view of Shiba et al. (US 2013/0189708) and Chihara et al. (US 6,391,206).
Regarding claim 10, Ergang teaches a method for treating water comprising diverting/sampling a portion of process water containing phosphate, passing the process water into a phosphate analyzer, and determining the phosphate concentration ([0032] and [0090]-[0096]).
Ergang fails to teach diluting the process water prior to analyzing and determining phosphate concentration of the process water based upon the ratio of process water to dilution water.  Shiba teaches a sampling method for determining concentration of a certain analyte in the sample wherein the sample is diluted, the 
Ergang teaches that the method can be applied to a variety of different streams that would contain phosphate, but fails to teach the process stream being from an automotive phosphating process. Chihara teaches phosphates are found in an automotive phosphating process and the subsequent phosphates in the stream need to be treated/removed (abstract and C3/L13-21).  As such, one skilled in the art would have found it obvious to apply the generic method for removing phosphates in an aqueous stream to the automotive phosphating process stream in Chihara as is a known method to treat/remove phosphates from a water stream. 
Regarding claim 12, see claims 3 and 8 above. 
	Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. Applicant argues that as Shiba teaches a separate static analyzer step and thus cannot teach the portion of the process water (sample), dilution water, diluted process water, and the phosphate analyzer being in fluid communication with one another. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above, Ergang teaches obtaining the phosphate concentration in a sample taking from process water. Shiba teaches that in obtaining a concentration of a desired compound in a fluid stream, one can dilute said sample and figure out the concentration based upon the ratio of dilution water to sample ([0006]-[0007] and claim 3) thereby allowing for better control and more accurate determination of the target compound.   As such, the combination of the two results in the method claimed as Ergang teaches monitoring the phosphate concentration of the process water via a sample stream and Shiba teaches that more accurate results for a target compound concentration can be accomplished via diluting the stream and adjusting said concentration based upon the ratio of dilution water to sample. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PETER KEYWORTH/Primary Examiner, Art Unit 1777